Citation Nr: 0724319	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  06-07 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include consideration as due to an undiagnosed 
illness.

2.  Entitlement to service connection for a lumbosacral spine 
disorder, to include consideration as due to an undiagnosed 
illness.  

3.  Entitlement to service connection for chest pain, to 
include consideration as due to an undiagnosed illness.

4.  Entitlement to service connection for chronic headaches, 
to include consideration as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1973 through 
September 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).   

A hearing was held before the undersigned Veterans Law Judge 
in July 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board notes that the veteran has raised a claim for an 
increased rating for his service connected bilateral elbow, 
knee, ankle, and foot pain.  That matter is referred to the 
RO for initial development and adjudication.  








REMAND

The Board finds that VA has not yet met its duties with 
respect to obtaining relevant evidence.  In this regard, the 
Board notes that during his hearing held in July 2006, the 
veteran reported post service treatment from a variety of 
sources.  Records from several of the health care providers 
have not been obtained.  For example, the veteran reported 
receiving treatment from Tricare in Tustin, California, from 
Navcare, also in Tustin, from the Lyndon B. Johnson Medical 
Center in American Samoa, and from the High Desert 
Chiropractic Center.  Although the RO previously requested 
records from the Lyndon B. Johnson Medical Center, another 
attempt is warranted as no response was received.  The Board 
also notes that NAVCARE responded in September 2001 that no 
record was found, but it appears that the search was 
erroneously conducted under the veteran's first name rather 
than his last name.  In light of these factors, additional 
attempts are warranted.  

The Board also notes that VA has a duty to afford a veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d).  In the present case, the veteran was afforded a 
VA joints examination in October 2005, in which the examiner 
indicated that the veteran had low back pain which was likely 
related to degenerative changes rather than to one particular 
insighting event.  However, the examiner did not give an 
opinion regarding the likelihood that the degenerative 
changes had their onset during service.  In addition, the 
examiner did not discuss complaints of back pain noted in 
service or the claimed cervical spine disorder.  Another 
examination would provide an opportunity to obtain additional 
useful information regarding these matters.  

Regarding the claim for chest pain and headaches, the Board 
notes that the veteran was afforded a Persian Gulf disorders 
examination in April 2002.  The diagnoses contained in an 
addendum included tension type headaches.  However, the 
examiner did not offer an opinion regarding whether any such 
headaches were related to service.  In addition, the 
examination did not include a discussion of the claim for 
service connection for chest pain.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify the names, address, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who recently 
provided treatment for the disabilities 
on appeal.  After obtaining any necessary 
authorization or medical releases, the RO 
should obtain copies of the veteran's 
complete treatment records from all 
sources identified whose records have not 
previously been secured.

2.  The veteran should be afforded a VA 
joints examination to determine the 
whether he currently has a disorder of 
the cervical and/or lumbosacral spine, 
and if so, the etiology of the disorder.  
The claims folder, including the service 
medical records should be made available 
to and reviewed by the examiner before 
the examination.  Any appropriate tests 
felt to be necessary should be performed.  
The examiner should record the full 
history of the claimed disorders.  The 
examiner should specifically comment as 
to the likelihood that any currently 
found disability is related to any 
symptoms noted in service medical 
records, such as complaints of back pain 
noted in November 1984.  

3.  The veteran should be afforded a VA 
headaches examination for the purpose of 
determining the nature and etiology of 
any headaches which the veteran may have.  
The claims file must be made available to 
the examiner for review.  The examiner 
should comment as to the likelihood that 
any currently found disability is related 
to any symptoms noted in service medical 
records which include multiple complaints 
of headaches on various dates.  

4.  The veteran should be afforded a VA 
respiratory disorders examination for the 
purpose of determining the nature and 
etiology of any disorder of the chest 
which the veteran may have.  The claims 
file must be made available to the 
examiner for review.  The examiner should 
comment as to as to the likelihood that 
any currently found disability is related 
to any symptoms noted in service medical 
records, such as a complaints of chest 
pain noted in January 1976 and November 
1993.  

5.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action. Where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the appellant's claims for 
service connection.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



